Citation Nr: 0120153	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for torn ligaments of 
the right hip.

2.  Entitlement to service connection for a fracture of the 
right lower leg with ankle involvement.

3.  Entitlement to service connection for tail bone injury 
with right sciatic nerve involvement.

4.  Entitlement to service connection for shell fragment 
wounds of the face, hands, and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1951 to 
August 1953.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  By means of a decision dated in December 
1997, the Board entered a final decision on issues involving 
entitlement to a higher compensation for service-connected 
disorders, and remanded for further development the issues 
pertaining to entitlement to service connection (the issues 
currently before the Board).  The RO has conducted certain 
additional development pursuant to the Board's previous 
remand.  Unfortunately, for the reasons explained below, 
these matters must be remanded again for further development.   


REMAND

Initially, the Board notes that the record indicates that the 
appellant was a combat veteran, and he has asserted that the 
disorders for which he now seeks service connection occurred 
during combat.  In December 1997 remand, the Board requested 
that following the development for additional service 
records, the RO adjudicate the claim in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).  However, it does not 
appear that the RO has given any consideration to these 
provisions.  As recently noted by the United States Court of 
Appeals for Veterans Claims, a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Furthermore, the Board itself errs when it does not ensure 
such compliance.  Id.  Thus, the RO must specifically 
consider the provisions of 38 U.S.C.A. § 1154(b), and provide 
adequate reasons and bases for its decisions in light of 
38 U.S.C.A. § 1154(b).  

The Board also notes that during the pendency of this appeal 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that VA examinations conducted in December 
1994 indicate that the veteran's diagnoses included status 
post multiple shell fragment wounds to the extremities and 
the chin, status post fracture of the right lower leg and 
right ankle, residual limited range of motion in, among 
others, the right hip and the right ankle, sensory loss in 
the right lower extremity, and decreased range of motion on 
spine examination without other abnormalities except sensory 
loss in the S1 distribution in the right lower leg and the 
limp on the right.  X-rays of the spine conducted in December 
1994 were normal.  However, outpatient treatment records 
dated between 1995 and 2000 indicate, among others, that the 
veteran has degenerative joint disease of the spine.  With 
regards to the etiology of the diagnosed conditions, it does 
not appear that the examiners conducted a review of the 
claims file, to include all prior medical records.  The 
question of the etiology or date of onset of the claimed 
disorders is also not adequately answered.  Given the recent 
changes under the Veterans Claims Assistance Act, the Board 
finds that additional VA examinations should be conducted, 
with the examiners conducting a thorough review of the record 
and rendering an opinion as to the etiology/date of onset of 
the claimed disorders.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
to any scheduled examination(s), the RO should obtain and 
associate with the record any notice(s) sent to him 
concerning such examination(s).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
specifically include records from any VA facility or other 
governmental entity.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also assist the veteran in obtaining and associating 
with the claims file all pertinent records from any other 
source or facility identified by the veteran, as well as to 
undertake any other indicated development and/or notification 
action.  

Finally, the Board notes that in a statement dated in October 
2000, the veteran reported that he had not received the 
original statement of the case (SOC), which was mailed to him 
in September 1995.  The RO should send the veteran a copy of 
the original SOC.  

Accordingly, these matters are hereby REMANDED for the 
following:

1.  The RO should provide the veteran 
with another copy of the September 1995 
SOC.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records.  If any requested 
records are not available, or the search 
for such records otherwise yields 
negative results, that fact should be 
noted in the appellant's claims file, and 
he and his representative so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

3.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
appropriate VA examinations, to include 
neurology, orthopedic, and scars 
examinations, to obtain evidence 
concerning the nature and etiology of 
each of the currently claimed 
disabilities.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the appellant.  

After examination of the veteran, and 
consideration of his pertinent medical 
history and sound medical principles, the 
physicians should render opinion as to  
whether any current disability of the 
right hip, right lower left and ankle, 
residuals of tail bone injury with 
sciatic nerve involvement, and/or  
residuals of shell fragment wounds of the 
face, hands, and arms (as appropriate), 
is, as least as likely as not, the result 
of injury or disease during active 
military service, to include injuries 
reportedly received in 1952-1953 in 
service.  

Each physician should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed (to include discussion of 
specific evidence of record and 
supporting medical authority, as 
appropriate) in a typewritten report.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

7.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  
The RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise the RO should explicitly 
address the applicability of the 
provisions of 38 U.S.C.A. § 1154(b) in 
adjudicating each of the issues on 
appeal.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns 
raised in this REMAND.

8.  If any of the benefits sought on 
appeal continue to be denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





